     Case 2:18-cv-00103-DMG-KS Document 62 Filed 12/14/18 Page 1 of 3 Page ID #:617




1      Daniel C. Girard (Bar No. 114826)        WINSTON & STRAWN LLP
2      Jordan Elias (Bar No. 228731)            Stephen R. Smerek (208343)
       Elizabeth A. Kramer (Bar No. 293129)     333 South Grand Avenue, Suite 3800
3      GIRARD SHARP LLP                         Los Angeles, CA 90071
4      601 California Street, Suite 1400        Telephone: (213) 615-1735
       San Francisco, California 94108          Email: ssmerek@winston.com
5      Telephone: (415) 981-4800
6      Email: dgirard@girardsharp.com           Thomas B. Walsh, IV (pro hac vice)
       Email: jelias@girardsharp.com            2501 North Harwood Street, 17th Floor
7
       Email: ekramer@girardsharp.com           Dallas, TX 75201
8                                               Telephone: (214) 453-6500
9      Lead Counsel for Plaintiffs              Email: twalsh@winston.com
10                                              Counsel for Defendant Comerica Bank
11
12
13                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
14                               WESTERN DIVISION
15
16    IN RE WOODBRIDGE                           Case No. 2:18-cv-00103-DMG-KS
      INVESTMENTS LITIGATION
17                                               JOINT STATUS REPORT
18
19                                               Date: December 14, 2018

20                                               Honorable Dolly M. Gee
21
22
23
24
25
26
27
28



                                    JOINT STATUS REPORT
                                 Case No. 2:18-cv-00103-DMG-KS
     Case 2:18-cv-00103-DMG-KS Document 62 Filed 12/14/18 Page 2 of 3 Page ID #:618




1           This consolidated action is a putative class action brought on behalf of investors in
2     the Woodbridge Group of Companies (collectively, “Woodbridge”), asserting claims
3     against Comerica Bank (“Comerica”) for its alleged role in the Woodbridge Ponzi
4     scheme. On June 18, 2018, this Court granted the parties’ joint motion to stay all further
5     proceedings pending an order from the U.S. Bankruptcy Court for the District of
6     Delaware (the “Bankruptcy Court”) on the class plaintiffs’ anticipated motion to lift the
7     bankruptcy stay in the related Woodbridge Bankruptcy, and ordered the parties to submit
8     a status report by December 14, 2018. Accordingly, the parties respectfully submit the
9     following update:
10              ⁃ On October 26, 2018, the Bankruptcy Court entered an order confirming the
11                 Woodbridge Chapter 11 plan of liquidation. Counsel for debtors have
12                 represented that they anticipate emerging from Chapter 11 bankruptcy, and
13                 commencing initial cash distributions, in the first quarter of 2019.1
14              ⁃ Class plaintiffs presently anticipate moving to lift the Bankruptcy Court
15                 stay no later than February 1, 2019. Comerica intends to oppose.
16          The parties do not request any further action from the Court at this time, and
17    jointly propose filing a further status report with this Court on March 15, 2019. If the
18    Bankruptcy Court lifts the injunction preliminarily enjoining this consolidated action
19    before that date, the parties will file a joint notice with this Court within seven (7) days.
20
21    Dated: December 14, 2018                       Respectfully submitted,
22                                                     By: /s/ Daniel C. Girard
23                                                     Daniel C. Girard (SBN 114826)
                                                       Jordan Elias (SBN 228731)
24                                                     Elizabeth A. Kramer (SBN 293129)
25                                                     GIRARD SHARP LLP
                                                       601 California Street, Suite 1400
26                                                     San Francisco, California 94108
27
      1
28     See Notice Regarding Time of Plan Effective Date, available at
      http://cases.gardencitygroup.com/wgc/.
                                                  1
                                     JOINT STATUS REPORT
                                  Case No. 2:18-cv-00103-DMG-KS
     Case 2:18-cv-00103-DMG-KS Document 62 Filed 12/14/18 Page 3 of 3 Page ID #:619




1                                                     Telephone: 415.981.4800
2                                                     Email: dgirard@girardsharp.com
                                                      Email: jelias@girardsharp.com
3                                                     Email: ekramer@girardsharp.com
4
                                                      Lead Counsel for Plaintiffs
5
6                                                     By: /s/ Thomas B. Walsh
                                                      WINSTON & STRAWN LLP
7
                                                      Stephen R. Smerek (208343)
8                                                     333 South Grand Avenue Suite 3800
9                                                     Los Angeles, CA 90071
                                                      Telephone: (213) 615-1735
10                                                    Email: ssmerek@winston.com
11
                                                      Thomas B. Walsh, IV (pro hac vice)
12
                                                      2501 North Harwood Street, 17th Floor
13                                                    Dallas, TX 75201
14                                                    Telephone: (214) 453-6500
                                                      Email: twalsh@winston.com
15
16                                                    Counsel for Defendant Comerica Bank
17
18                                            Attestation
19          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the ECF filer attests that the other
20    signatory listed, on whose behalf the filing is submitted, concurs in this filing’s content
21    and has authorized this filing.
22                                            By:     Daniel C. Girard
23
24
25
26
27
28

                                                  2
                                     JOINT STATUS REPORT
                                  Case No. 2:18-cv-00103-DMG-KS
